Title: To Benjamin Franklin from J.F. Frin & Co., 9 March 1780
From: J.F. Frin & Co.
To: Franklin, Benjamin


Monsieur
Paris 9 mars 1780
Nous avons remis chez M Grand dès le 23 du mois passé 19 effets du congrès sur vous passés à notre ordre ensemble Drs. [Dollars] 648., plus un autre de Drs. 300 no. 247 ce der. à l’ordre de Mr Daniel Crommelin & fils d’amsterdam à qui nous devons le renvoyer quand il sera accepté.
Comme voici 15 Jours que vous avez ces effets, nous présumons, Monsieur, que vous aurez eu le tems de les examiner & que vous etes aujourdhui en etat de nous les faire passer en regle, c’est ce que nous vous prions de faire en réponse, si non ceux passés à notre ordre au moins celui de Drs 300 à renvoyer à nos correspondans d’amsterdam pour leur donner le tems de le négocier ou de nous l’endosser pour le toucher à son échéance.
Nous avons lhonneur d’être avec respect Monsieur Vos tres humbles obéissans serviteurs
J.F. Frin ET Compe.

Nous avons encore remis d’autres effets sur vous à m Grand, aussi passés à Notre ordre, mais comme c’est depuis peu nous n’en parlons pas.

 
Addressed: A Monsieur / Monsieur Le Docteur / Franklin / A Passy
Notation: Frin & Company 9 mars 1780
